


Exhibit 10.3




RETENTION AGREEMENT
This Retention Agreement (this “Agreement”) is dated as of March 8, 2012, by and
between Green Dot Corporation, a Delaware corporation (“Acquiror”), and Samuel
Altman (the “Employee”).


RECITALS
WHEREAS, pursuant to that certain Agreement and Plan of Merger of even date
herewith (the “Merger Agreement”) by and among Acquiror, Circle Acquisition
Corporation, a Delaware corporation (“Merger Sub”) and wholly owned subsidiary
of Acquiror, Loopt, Inc., a Delaware corporation (“Target”), and, solely with
respect to Sections 2.12 and 9 thereof, Shareholder Representative Services LLC,
a Colorado limited liability company, solely in its capacity as the
representative of the Target stockholders (“Stockholders' Agent”), Target and
Merger Sub will combine into a single company through the statutory merger of
Merger Sub with and into Target (the “Merger”) and Target will thereafter be a
wholly owned subsidiary of Acquiror. Capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the Merger Agreement.
WHEREAS, it is a condition to entering into the Merger Agreement that the
Employee continues employment with Target or Acquiror through and following the
Closing and enters into an offer letter for employment with Acquiror or the
Surviving Corporation and Acquiror's standard form of proprietary rights and
inventions assignment agreement (collectively, the “Employment Agreement”).
WHEREAS, the Employee hereby acknowledges that Acquiror and Merger Sub would not
enter into the Merger Agreement with Target and consummate the Merger but for
the Employee entering into this Agreement, including but not limited to granting
the release of Claims (as defined below) pursuant to Section 6 and the Amendment
(as defined below), and becoming subject to the covenants and agreements set
forth in that certain Non-Competition and Non-Solicitation Agreement, dated as
of the date hereof, by and between Acquiror and the Employee (as amended from
time to time, the “Non-Competition Agreement”).
WHEREAS, in consideration. for the Employee entering into this Agreement and the
Non-Competition Agreement, including but not limited to granting the release of
Claims set forth in Section 6 and the Amendment, accepting employment with
Acquiror or the Surviving Corporation effective as of the Closing, and the
retention and milestone conditions set forth below, the Employee shall be
entitled to the Retention Bonus and the Performance Bonus (each as defined
below) pursuant to the terms and conditions set forth herein.
WHEREAS, the purpose of this Agreement is to provide a means by which the
Employee may be given additional monetary incentives to remain with, and to
exert best efforts for the success of, Acquiror following the Closing.

-1-

--------------------------------------------------------------------------------






NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth and set forth in the Merger Agreement, Acquiror
and the Employee agree as follows:
1.
DEFINITIONS

1.1    “Cause” means termination of the Employee's employment because of (i) the
Employee's act of dishonesty or fraud in connection with the performance of his
or her responsibilities to Acquiror and the Surviving Corporation with the
intention, result and/or potential that such act result in the substantial
personal enrichment of the Employee, a member of the Employee's family and/or
any person or entity with whom the Employee is related, affiliated, associated
or of which the Employee or a member of the Employee's family owns more than a
10% ownership interest; (ii) the Employee's conviction of, or plea of nolo
contendere to, a felony other than one involving a traffic violation; (iii) the
Employee's refusal or willful failure to perform his or her job duties or
responsibilities, which Acquiror or the Surviving Corporation has communicated
to the Employee via email or otherwise in writing, for any reason other than the
Employee's Disability (as defined below); (iv) the Employee's violation or
breach of any fiduciary or contractual duty to Acquiror or the Surviving
Corporation, as applicable, that results in material damage to Acquiror, the
Surviving Corporation or their respective businesses; or (v) any material breach
by the Employee of the Employment Agreement, the Non-Competition Agreement or
this Agreement. Notwithstanding the foregoing, in each case of the event in
clause (iii) above, and if any of the foregoing events in clauses (i), (ii),
(iv) or (v) is capable of being cured, Cause shall not exist unless and until
(A) Acquiror provides written notice to the Employee describing in reasonable
detail the nature of such event and the grounds for Acquiror's belief that it
falls within the relevant clause, and (B) the Employee fails to cure such event
within thirty (30) days after receiving such notice.
1.2    “Disability” means the Employee's failure, even after being provided with
reasonable accommodation, to perform the essential functions of the Employee's
position for a period of six (6) months due to a physical or mental condition
which, in the opinion of a qualified physician mutually selected by Acquiror and
the Employee, is reasonably likely to be continuous, recurrent, or permanent.
1.3    “Good Reason” means resignation of the Employee's employment because of
the occurrence of any of the following without the Employee's express prior
written consent: (i) a material reduction in the Employee's base salary or
benefits by Acquiror or the Surviving Corporation, in each case other than a
reduction that also is applied to substantially all of Acquiror's or the
Surviving Corporation's similarly situated employees in the same business group;
(ii) relocation of the Employee's primary place of business for the performance
of his or her duties to Acquiror or the Surviving Corporation to a location that
is more than fifty (50) miles from Mountain View, California; or (iii) a
material diminution in the Employee's authority or job duties. Notwithstanding
the foregoing, the Employee shall give Acquiror written notice of the Employee's
intent to terminate his or her employment for Good Reason under this Section 1.3
and the nature of the condition giving rise to Good Reason within ninety (90)
days of the initial existence of such Good Reason condition. Such notice shall
state an effective date of termination no earlier than thirty (30) days after
the date it is given and no later than one hundred thirty (130) days from the
initial existence of the Good Reason condition. Acquiror shall be

-2-

--------------------------------------------------------------------------------




permitted thirty (30) days from receipt of such written notice to promptly cure
any such condition giving rise to Good Reason. If (A) the Good Reason condition
is not timely cured, (B) the requirements for a good reason termination under
Treas. Reg. §1.409A-l(n)(2)(i) are satisfied, and (C) the Employee has not
otherwise materially breached this Agreement, the Non-Competition Agreement or
the Employment Agreement, then the Employee's termination shall be treated as
termination by the Employee of his or her employment for Good Reason. For
clarification, except as provided above, the Employee's resignation of
employment with Target in connection with the Employee becoming employed
(without a break in service other than any waiting period that is not a
separation from service) by Acquiror or the Surviving Corporation shall not be
treated as a resignation by the Employee of his or her employment for Good
Reason.
2.
RETENTION BONUS

2.1    In consideration for the Employee accepting employment with Acquiror or
the Surviving Corporation and remaining employed for a period from the Closing
Date through September 30, 2013 (such period, the “Retention Period”), Acquiror
agrees to provide the Employee with a retention bonus in an amount equal to
$3,233,333.33 (such amount, as adjusted in accordance with Section 3.5, the
“Retention Bonus”). The Retention Bonus is an advance of wages that the Employee
has not yet earned in consideration of the Employee's continuous service to
Acquiror or the Surviving Corporation as a full-time employee from the Closing
Date through the applicable dates set forth in Section 2.3.
2.2    The Retention Bonus shall be paid, net of applicable taxes and
withholding and in accordance with Acquiror's standard payroll practices, in a
lump sum within three (3) business days following the Closing Date as
consideration for the Employee's continuous service as a full-time employee for
the Retention Period.
2.3    Because Acquiror is advancing the unearned Retention Bonus to the
Employee in anticipation of retaining the Employee's services for at least the
duration of the Retention Period, in the event of the termination with Cause or
resignation without Good Reason of the Employee's employment with Acquiror or
the Surviving Corporation (a “Qualifying Termination”), the Employee shall repay
to Acquiror a prorated amount of the advanced Retention Bonus not yet earned
within thirty (30) days of such termination based on the following schedule:
2.3.1    In the event of a Qualifying Termination during the period from the
Closing Date through December 31, 2012, an amount equal to 100% of the gross
amount of the Retention Bonus actually paid to the Employee (including the
amount of any applicable taxes and withholding paid) shall be repaid;
2.3.2    In the event of a Qualifying Termination during the period from January
1,2013 through March 31, 2013, “an amount equal to 50% of the gross amount of
the Retention Bonus actually paid to the Employee (including the amount of any
applicable taxes and withholding paid) shall be repaid;
2.3.3    In the event of a Qualifying Termination during the period from April
1, 2013 through June 30, 2013, an amount equal to 33 1/3% of the gross amount of
the

-3-

--------------------------------------------------------------------------------




Retention Bonus paid to the Employee (including the amount of any applicable
taxes and withholding paid) shall be repaid; and
2.3.4    In the event of a Qualifying Termination during the period from July 1,
2013 through September 30, 2013, an amount equal to 16 2/3% of the gross amount
of the Retention Bonus paid to the Employee (including the amount of any
applicable taxes and withholding paid) shall be repaid.
Subject to the Employee's continuous service as a full-time employee with
Acquiror or the Surviving Corporation through September 30, 2013, the Retention
Bonus shall be considered fully earned as of October 1,2013, and no portion
shall be subject to repayment by the Employee pursuant to this Section 2
thereafter.
For clarification purposes, and without limiting Section 8.3, the Employee
acknowledges and agrees that any repayment required under this Section 2.3 shall
be made at the applicable percentage of the full gross amount of the Retention
Bonus paid (including the amount of any applicable taxes and withholding),
notwithstanding that the Employee will have received the Retention Bonus net of
applicable taxes and withholding.
2.4    In the event of termination of the Employee's employment without Cause or
for Disability, or in the event of resignation for Good Reason, at any time
prior to the Employee completing the Retention Period, 100% of the Retention
Bonus shall be considered earned on the date of such termination; provided, that
the Employee executes a general .release in the form attached hereto as Exhibit
A and such release shall have become effective in accordance with its terms and
applicable law (including the expiration of any revocation period) no later than
sixty (60) days following such termination (the “Release Deadline”).
3.
PERFORMANCE BONUS

3.1    In addition to the Retention Bonus, the Employee shall be eligible to
receive an additional bonus in an amount equal to $1,616,666.67 (such amount, as
adjusted in accordance with Section 3.5, the “Performance Bonus”) upon the terms
and conditions set forth in this Section 3. The Performance Bonus shall be paid,
net of applicable taxes and withholding and in accordance with Acquiror's
standard payroll practices, in a lump sum within three (3) business days
following the Closing Date, as an advance of wages that the Employee has not yet
earned. The Performance Bonus shall be considered earned in full upon the
earlier of (a) the date of the Public Launch by Acquiror (or its affiliates) of
the product currently titled “Bank of Dog” or “Bamboo”, or any successor;
derivative or substantially similar product, as determined in reasonable good
faith by the person then holding the position of Chief Executive Officer of
Acquiror or such person's authorized designee (the “Product Launch”) or (b)
December 31, 2012 (the date on which the Performance Bonus is so fully earned,
the “Performance Date”). Notwithstanding the foregoing, in the event of a
Qualifying Termination prior to the Performance Date, the Employee shall repay
to Acquiror any unearned portion of the advanced Performance Bonus within thirty
(30) days of such termination. As used herein, “Public Launch” means a physical,
digital or interactive product made generally available in the United States to
any qualifying customer at retail or with a supported mobile device or internet
access (whichever occurs first), but not including any beta or pilot release of
limited availability.

-4-

--------------------------------------------------------------------------------




3.2    Notwithstanding Section 3.1, if the Product Launch has not occurred prior
to December 31, 2012, a substantial cause of which is the failure of the
Employee's team to perform the reasonable assigned' tasks required to complete
the Product Launch and the Product Launch could reasonably have been completed
by December 31,2012 if the Employee's team had performed such reasonable
assigned tasks, as determined in reasonable good faith by the person then
holding the position of Chief Executive Officer of Acquiror or such person's
authorized designee, then the Employee shall repay to Acquiror 100% of the
advanced Performance Bonus within thirty (30) days of December 31, 2012.
Notwithstanding anything contained in this Agreement to the contrary, any and
all disputes relating solely to this Section 3.2 (“Arbitrable Disputes”) may be
submitted by a single representative on behalf of all Retention Employees (the
“Employee Representative”), in lieu of and not in addition to any other legal
actions by the Employee with respect thereto, to binding arbitration pursuant to
the terms of this Section 3.2.
3.2.1    Any Arbitrable Dispute shall be resolved by arbitration in San
Francisco, California in accordance with JAMS' Comprehensive Arbitration Rules
and Procedures (the “JAMS Rules”) then in effect. However, in all events, the
provisions contained herein shall govern over any conflicting rules which may
now or hereafter be contained in the JAMS Rules. Any judgment upon the award
rendered by the arbitrator shall be entered in any court having jurisdiction
over the subject matter thereof. The arbitrator shall have the authority to
grant any equitable and legal remedies that would be available if any judicial
proceeding was instituted to resolve an Arbitrable Dispute. The final decision
of the arbitrator, as entered by a court of competent jurisdiction, will be
furnished by the arbitrator to the parties hereto in writing and will constitute
a final, conclusive and non-appealable determination of the issue in question,
binding upon Acquiror, the Surviving Corporation and the Employee, as the case
may be, and an order with respect thereto may be entered in any court of
competent jurisdiction.
3.2.2    Any such arbitration will be conducted before a single arbitrator who
will be compensated for his or her services at a rate to be determined by
Acquiror and the Employee Representative, but based upon reasonable hourly or
daily consulting rates for the arbitrator in the event the patties are not able
to agree upon his or her rate of compensation. Acquiror and the Employee
Representative will each pay an equal portion of the initial compensation to be
paid to the arbitrator in any such arbitration and the costs of transcripts and
other normal and regular expenses of the arbitration proceedings; provided,
that: (a) the prevailing party in any arbitration will be entitled to an award
of attorneys' fees and costs; and (b) all costs of arbitration, other than those
provided for above, will be paid by the losing party, and the arbitrator will be
authorized to determine the identity of the prevailing party and the losing
party.
3.2.3    The arbitrator shall be mutually agreed upon by Acquiror and the
Employee Representative. No arbitrator shall have any past or present family,
business or other relationship with the Acquiror, the Surviving Corporation,
Target, the Employee, or any affiliate, director or officer thereof, unless
following full disclosure of all such relationships, the parties agree in
writing to waive such requirement with respect to an individual in connection
with any Arbitrable Dispute. In the event the parties are unable. to agree
within twenty (20) days following submission of the Arbitrable Dispute to JAMS
by one of the parties, JAMS will have

-5-

--------------------------------------------------------------------------------




the authority to select an arbitrator from a list of arbitrators who satisfy the
criteria set forth in this Section 3.2.
3.2.4    Sam Altman is hereby constituted the Employee Representative and
appointed as agent and attorney-in-fact for and on behalf of the Retention
Employees for purposes of any Arbitrable Disputes submitted to binding
arbitration pursuant to this Section 3.2. The Employee Representative shall have
full power and authority to represent and act on behalf of the Retention
Employees with respect to the matters set forth in this Section 3.2, in
accordance with the terms and provisions hereof, and to take all actions
necessary or appropriate in the judgment of the Employee Representative for the
accomplishment of the foregoing. In connection with any Arbitrable Disputes
submitted to binding arbitration, (a) the Employee Representative shall receive
no compensation for his services; (b) notices or communications to or from the
Employee Representative shall constitute notice to or from each of the Retention
Employees; and (c) a decision, act, consent or instruction (or failure or
omission to do so) of the Employee Representative shall constitute a decision,
act, consent or instruction (or failure or omission to do so) of all Retention
Employees, and shall be final, binding and conclusive upon each Retention
Employee, and Acquiror may rely upon any decision, act, consent or instruction
(or failure or omission to do so) of the Employee Representative as being the
decision, act, consent or instruction (or failure or omission to do so) of each
and every Retention Employee. Acquiror is hereby relieved from any liability to
the Employee for any acts done by Acquiror in accordance with any decision, act,
consent or instruction (or failure or omission to do so) of the Employee
Representative. Mr. Altman may resign as the Employee Representative at any time
upon thirty (30) days prior written notice delivered to Acquiror and the
Employee. If Mr. Altman resigns or ceases to be a service provider of Acquiror
prior to the Performance Date, the Employee agrees that the Employee
Representative shall be the person appointed by Retention Employees then
providing services to Acquiror and holding a majority in interest of the
aggregate Retention Bonus under all Retention Agreements.
3.3    In the event of termination of the Employee's employment without Cause or
for Disability, or in the event of resignation for Good Reason, at any time
prior to the Performance Date, 100% of the Performance Bonus shall be considered
earned on the date of such termination; provided, that the Employee executes a
general release in the form attached hereto as Exhibit A and such release shall
have become effective in accordance with its terms and applicable law (including
the expiration of any revocation period) no later than the Release Deadline.
3.4    For clarification purposes, and without limiting Section 8.3, the
Employee acknowledges and agrees that if the Performance Bonus is required to be
repaid to Acquiror pursuant to this Section 3, the Employee shall repay the full
gross amount of the Performance Bonus (including the amount of any applicable
taxes and withholding), notwithstanding that the Employee will have received the
Performance Bonus net of applicable taxes and withholding.
3.5    In the event that the Retention Bonus Pool Amount pursuant to the Merger
Agreement is less than $9,759,000, then the Retention Bonus and the Performance
Bonus payable hereunder shall be reduced by the amount of such shortfall, with
the Retention Bonus reduced by two-thirds of such shortfall, and the Performance
Bonus reduced by one-third of such shortfall.

-6-

--------------------------------------------------------------------------------




4.
TERM OF THIS AGREEMENT

4.1    This Agreement shall be effective on the Closing Date. If the Closing
does riot occur as described in the Merger Agreement, then this Agreement shall
be null and void and of no further effect. If the Closing does occur, the
provisions hereof shall survive the Closing unless terminated by a writing
signed by all of the parties hereto.
5.
TARGET COMMON STOCK AND TARGET OPTIONS

5.1    The Employee agrees and acknowledges that to the extent that the Employee
holds any shares of Target Common Stock or any Target Options, the Employee
shall be entitled to receive the same consideration, if any, that is payable to
the holders of Target Common Stock as a result of the transactions contemplated
in the Merger Agreement. The Employee also agrees and acknowledges that (i) as a
result of the transactions contemplated in the Merger Agreement, the holders of
Target Common Stock (including any shares of Target Common Stock issued or
issuable upon the exercise of Target Options) shall receive no consideration
with respect to their shares of Target Common Stock, and (ii) all
then-outstanding Target Options held by the Employee will be cancelled and will
no longer be exercisable as of the Closing pursuant to the terms and conditions
of the Target Incentive Plan and the Merger Agreement, and in accordance with
the Target Incentive Plan, since the fair market value of each share of Target
Common Stock subject to the Target Options is less the exercise price of such
Target Options, no payment will be made with respect to the Target Options (or
the underlying shares of Target Common Stock), whether now or in the future, in
connection with the cancellation and termination thereof at the Closing.
6.
RELEASE OF CLAIMS

6.1    The Employee agrees that by signing this Agreement and accepting the
Retention Bonus and the right to retain the Retention Bonus and receive the
Performance Bonus, in each case subject to the terms and conditions set forth
herein, and for other good and valuable consideration the receipt of which is
hereby acknowledged, including but not limited to the entry by Acquiror and
Merger Sub into the Merger Agreement, which the Employee hereby acknowledges
would not otherwise occur but for the Employee entering into this Agreement and
providing the release of Claims pursuant to this Section 6, the Employee hereby
waives his or her right to assert any and all forms of legal claims against
Acquiror, Target and any parent and subsidiary corporations, divisions and
affiliated corporations, partnerships or other affiliated entities of Acquiror,
past and present, as well as Acquiror's and Target's current and former
employees, officers, directors, agents, affiliates (which means all persons and
entities directly or indirectly controlling, controlled by or under common
control with Acquiror), successors and assigns (collectively, the “Released
Parties”) of any kind whatsoever, whether known or unknown, arising from the
beginning of time through the date on which the Employee executed this
Agreement, but expressly excluding (a) any and all rights Employee has or may
have under the Merger Agreement, the Escrow Agreement, this Agreement, the
Employment Agreement and any other documents executed in connection therewith,
(b) any amounts for salary and wages, expense reimbursement or accrued bonuses
which have not been paid as of the Closing Date, and (c) rights to
indemnification and/or exculpation under Target's certificate of incorporation,
bylaws and indemnity agreements with directors and officers of the Target.
Except as set forth

-7-

--------------------------------------------------------------------------------




below, the Employee's waiver and release herein is intended to bar any form of
legal claim, complaint or any other form of action jointly referred to herein as
“Claims”) against the Released Parties seeking any form of relief including,
without limitation, equitable relief (whether declaratory, injunctive or
otherwise), the recovery of any damages, or any other form of monetary recovery
whatsoever (including, without limitation, claims related to back pay, front
pay, compensatory damages, emotional distress damages, punitive damages,
attorneys fees and any other costs) against the Released Parties, for any
alleged action, inaction or circumstance existing or arising through the date on
which the Employee executes this Agreement. Furthermore, with respect to any
shares of Target Common Stock or Target Options held by the Employee, by signing
this Agreement and the Amendment and accepting the Retention Bonus and the right
to retain the Retention Bonus and receive the Performance Bonus, in each case
subject to the terms and conditions set forth
herein, and for other good and valuable consideration, the Employee is waiving
his or her right to raise any objection to or exercise any dissenters 1 rights
or rights of appraisal under applicable law at any time with respect to the
transactions contemplated in the Merger Agreement.
6.2    Without limiting the foregoing general waiver and release, the Employee
specifically waives and releases the Released Parties from any Claim arising
from or related to the Employee's prior employment relationship with the
Released Parties, including, without limitation:
6.2.1    Claims under any state or federal discrimination, fair employment
practices or other employment related statute, regulation or executive order (as
they may have been amended through the date on which the Employee executes this
Agreement) prohibiting discrimination or harassment based upon any protected
status including, without limitation, race, national origin, age, gender,
marital status, disability, veteran status or sexual orientation. Without
limitation, specifically included in this paragraph are any Claims arising under
the federal Age Discrimination in Employment Act, the Civil Rights Acts of 1866
and 1871, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Americans With Disabilities Act and any similar state or local
statute.
6.2.2    Claims under any other state or federal employment related statute,
regulation or executive order (as they may have been amended) relating to any
other terms and conditions of employment.
6.2.3    Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.
6.2.4    Any other Claim arising under state or federal law.

-8-

--------------------------------------------------------------------------------




6.3    The release provided in this Section 6 is intended to be complete, global
and all encompassing and specifically includes claims that are known, unknown,
fixed, contingent or conditional. The undersigned acknowledges and agrees that
all rights under Section 1542 of the California Civil Code are expressly waived.
That section provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
6.4    The Employee acknowledges and agrees to sign the Amendment attached
hereto as Exhibit B, extending and reaffirming the Employee's release
obligations, covenants and promises set forth in this Section 6 through the
Closing such that Employee's release of Claims pursuant to the Amendment shall
be effective with respect to all times up to, through and including the Closing.
The Employee further acknowledges and agrees that he or she shall not be
entitled to receive the Retention Bonus or the Performance Bonus until he or she
has executed the Amendment and it has become effective by its own terms and in
accordance with applicable laws.
6.5    Notwithstanding the foregoing, the Employee is not releasing by this
Section 6 any obligation of Acquiror expressly set forth in this Agreement or
the right to receive benefits in accordance with the terms of any “employee
benefit plan” (within the meaning of Section 3(3) of the Retirement Income
Security Act of 1974, as amended). The Employee acknowledges and agrees that,
but for providing this waiver and release and agreeing to the terms and
conditions of this Agreement, the Non-Competition Agreement and the Employment
Agreement, the Employee would not be receiving or otherwise eligible to retain
the economic benefits being provided and/or made available to the Employee under
the terms of this Agreement.
6.6    It is the Released Parties' desire and intent to make certain that the
Employee fully understands the provisions and effects of this Agreement. To that
end, the Employee has been encouraged and given the opportunity to consult with
legal counsel for the purpose of reviewing the terms of this Agreement.
Also, to the extent the Employee is over the age of 40, and consistent with the
provisions of the Age Discrimination in Employment Act (“ADEA”), which prohibits
discrimination on the basis of age, the Released Parties are providing the
Employee with twenty one (21) days to consider and accept the terms of this
Agreement by signing below and returning as provided below. Employee further
acknowledges that Employee has consulted with counsel of Employee's choice and
has knowingly and voluntarily and on the advice of such counsel, agreed to waive
the twenty-one (21) day period to consider this Agreement. To the extent the
Employee is over the age of 40: (a) the Employee may revoke this Agreement if,
within seven (7) days after the Employee signs this Agreement, the Employee
delivers by hand or sends by mail (certified, return receipt and postmarked
within such seven (7) day period) a notice of revocation to Acquiror; and (b)
this Section 6 shall not be effective unless and until that seven-day period
expires without the Employee having revoked this Agreement.

-9-

--------------------------------------------------------------------------------




6.7    Consistent with the provisions of federal and state discrimination laws,
nothing in this release shall be deemed to prohibit the Employee from
challenging the validity of this release under such discrimination laws (the
“Discrimination Laws”) or from filing a charge or complaint of age or other
employment related discrimination with the Equal Employment Opportunity
Commission ('EEOC”) or state equivalent, or from participating in any
investigation or proceeding conducted by the EEOC or state equivalent. Further,
nothing in this release or Agreement shall be deemed to limit the Released
Parties' rights to seek immediate dismissal of such charge or complaint on the
basis that the Employee's signing of this Agreement constitutes a full release
of any individual rights under the Discrimination Laws, or to seek restitution
to the extent permitted by law of the economic benefits provided to the Employee
under this Agreement in the event that the Employee successfully challenges the
validity of this release and prevails in any claim under the Discrimination
Laws.
7.
NO GUARANTEE OF FUTURE SERVICE

7.1    Nothing in this Agreement shall provide any guarantee or promise of
continued service of the Employee with Acquiror, the Surviving Corporation or
any other party. Acquiror and the Surviving Corporation retain the right to
terminate the employment of the Employee at any time, with or without Cause, for
any reason or no reason, except as may be restricted by law or contract, and
subject to the other sections of this Agreement.
8.
TAX CONSEQUENCES AND WITHHOLDING

8.1    Acquiror or the Surviving Corporation shall withhold from any payments
under this Agreement any amount required to satisfy the income and employment
tax withholding obligations of Acquiror or the Surviving Corporation, as
applicable, under federal and state law. Any payments received under this
Agreement shall be treated by Acquiror or the Surviving Corporation, as
applicable, as compensation paid to the Employee. The Employee shall be
responsible for personal tax obligations related to any payments under this
Agreement.
8.2    To the extent that any payment under this Agreement (whether alone or
taken together with any other payments) would constitute an “excess parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), the Employee shall have signed and delivered to
Target, and not revoked, a written waiver of such excess amount, which waiver
shall apply unless the payment has been approved by the stockholders of Target
in a manner that complies with section 280G(b)(5)(B) of the Code.
8.3    To the extent that any amount of the Retention Bonus or the Performance
Bonus is required to be repaid to Acquiror pursuant to Section 2 or Section 3,
such repayment shall be the gross amount of the applicable bonus (including the
amount of any applicable taxes and withholding), notwithstanding that the
Employee will have received the Retention Bonus and the Performance Bonus net of
applicable taxes and withholding. It will be solely the Employee's
responsibility to seek appropriate refunds, credits or other adjustments with
respect to any such taxes and withholdings in accordance with applicable law;
and Acquiror shall have no obligation with respect thereto to the Employee other
than appropriately reporting amounts withheld in accordance with Acquiror's
normal payroll reporting processes.

-10-

--------------------------------------------------------------------------------




9.
APPLICATION OF SECTION 409A

9.1    It is intended that this Agreement provide for benefits under the
“short-term deferral” rule under Section 409A of the Internal Revenue Code of
1986, as amended and all guidance issued thereunder (“Section 409A”) and
therefore be exempt from Section 409A. If for any reason the “short-term
deferral” rule is not applicable such that any benefit under this Agreement
becomes subject to Section 409A, then this Agreement shall be interpreted such
that it complies with the requirements of Section 409A of for all purposes
including, without limitation, the separation from service rules and other
applicable definitional requirements under Section 409A. Regardless of the
foregoing or any other provision in this Agreement, Acquiror makes no guarantees
as to the tax consequences related to any payments under this Agreement or
otherwise, including, without limitation, under Section 409A and the Employee”
shall be solely responsible for same.
9.2    Notwithstanding anything in this Agreement to the contrary, any payment
to the Employee under this Agreement that constitutes nonqualified deferred
compensation under Section 409A that is payable as a result of a termination of
employment may only be paid upon a “separation from service” under Section
409A(a)(2)(A)(i) of the Code. For purposes of clarification, the foregoing
sentence shall not cause any forfeiture of benefits on the part of the Employee,
but shall only act as a delay until such time as the Employee's “separation from
service” occurs. In addition, if any amount to be paid to the Employee pursuant
to this Agreement as a result of his or her termination of employment is subject
to Section 409A, and if the Employee is a “Specified Employee” under Section
409A as of the date of his or her termination of employment hereunder, then, to
the extent necessary to avoid the imposition of excise taxes or other penalties
under Section 409A, the payment of benefits, if any, scheduled to be paid by
Acquiror to the Employee hereunder during the first six (6) month period
following the date of his or her separation from service hereunder shall be paid
on the date which is the first business day following the six-month anniversary
of the Employee's separation from service for any reason other than death, or
sooner if and as permitted under Section 409A if the Employee dies before such
six-month anniversary is reached. Any deferred compensation payments delayed in
accordance with the terms of this paragraph shall be paid in a lump sum when
paid.
10.
GENERAL

10.1    This Agreement and any dispute arising under or related to this
Agreement or the transactions contemplated herein shall be governed by and
construed in accordance with the internal laws of California applicable to
parties residing in California, without regard to applicable principles of
conflicts of law.
10.2    The headings in this Agreement are inserted for convenience only and
shall not be deemed to constitute a part hereof nor to affect the meaning
hereof.
10.3    This Agreement may be executed in one or more counterparts (whether
delivered by facsimile or otherwise), each of which shall be considered one and
the same instrument and shall become effective when one counterpart has been
signed and delivered to the other party to this Agreement, it being understood
that both parties need not sign the same

-11-

--------------------------------------------------------------------------------




counterpart. It is the express intent of the parties hereto to be bound by the
exchange of signatures on this Agreement via facsimile or electronic mail via
the portable document format (PDF).
10.4    Except as may be required by applicable law, the Employee agrees to keep
the terms of this Agreement and the existence of the Retention Bonus and the
Performance Bonus confidential. Notwithstanding the foregoing, the Employee may
disclose its terms and existence to the Employee's attorney, the Employee's
accountant, and members of the Employee's immediate family, in each case
provided that such recipient is under a duty or obligation to maintain the
confidentiality hereof or otherwise agrees to be bound by the first sentence of
this Section 10.4. A breach of this section shall constitute a breach of this
entire Agreement and shall be deemed not capable of cure.
10.5    This Agreement and all obligations hereunder may be assigned by Acquiror
in its sale discretion, so long as such assignee immediately and fully assumes
all of Acquiror's obligations hereunder, and has the financial ability to
fulfill all such obligations. Following any such assignment by Acquiror,
Acquiror shall promptly provide written notice thereof to the Employee. This
Agreement may not be assigned by the Employee without Acquiror's written
consent. Subject to the restrictions on assignment set forth herein, this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective heirs, executors, administrators, successors and assigns.
10.6    This Agreement, together with the Amendment, contains the entire
agreement between the parties with respect to the subject matter herein. This
Agreement supersedes and replaces any existing agreement entered into by the
parties relating generally to the same subject matter, and may be modified only
in a writing signed by the parties.
10.7    Each provision and term of this Agreement will be interpreted in a
manner to be effective and valid, but if any provision or term of this Agreement
is held to be prohibited by law or invalid then such provision or term will be
ineffective only to the extent of such prohibition or invalidity without
invalidating or affecting in any manner whatsoever the remainder of such
provision or term or the remaining provisions or terms of this Agreement.
10.8    The parties hereto agree that they have been represented by counsel
during the negotiation, preparation and execution of this Agreement and,
therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.
10.9    All notices and other communications hereunder shall be in writing and
shall be deemed duly delivered: (i) upon receipt if delivered personally; (ii)
three (3) business days after being mailed by registered or certified mail,
postage prepaid, return receipt requested; (iii) one (1) business day after it
is sent by commercial overnight courier service; or (iv) upon transmission if
sent via facsimile with confirmation of receipt, if to the Employee, to the
Employee's most recent address in Acquiror's employee records, and if to
Acquiror, to the following address (or at such other address for a party as
shall be specified upon like notice).

-12-

--------------------------------------------------------------------------------








Green Dot Corporation
605 East Huntington Drive, Suite 205
Monrovia, California 91016
Attention: Steven Streit, Chairman and CEO
Fax: (626) 775-6895
with a copy to:
DLA Piper LLP (US)
2000 Avenue of the Stars, Suite 400 North Tower
Los Angeles, California 90067
Attention: David R Young
Fax: (310) 595-3443
Tel: (310) 595-3143
[The remainder of this page is intentionally left blank.]



-13-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF. the parties have duly executed this Retention Agreement as
of the date first set forth above.
GREEN DOT CORPORATION
By:
/s/ Steven W. Streit
Name:
Steven W. Streit
Title:
CEO
Address:
 
Fax No.:
 
 
 
EMPLOYEE
/s/ Samuel Altman
Print Name:
Samuel Altman
Address:
 
Fax No.:
 


-14-

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF RELEASE
AGREEMENT AND GENERAL RELEASE
Green Dot Corporation, its parents, affiliates, subsidiaries, divisions,
successors and assigns in such capacity, and the current, future and former
stockholders, investors, employees, officers, directors, trustees and agents
thereof (collectively referred to throughout this Agreement as “Employer”), and
Samuel Altman and his or her heirs, executors, administrators, successors and
assigns (collectively referred to throughout this Agreement as “Employee”)
agree:
1.    Last Day of Employment. Employee's last day of employment with Employer is
In addition, effective as of [DATE], Employee resigns from Employee's positions
as of Employer and will not be eligible for any benefits or compensation after
other than as specifically provided in the Retention Agreement between Employer
and Employee dated March 8, 2012 (the “Retention Agreement”). Employee further
acknowledges and agrees that, after [DATE], the Employee will not represent the
Employee as being a director, employee, officer, trustee, agent or
representative of Employer for any purpose. In addition, effective as of [DATE],
Employee resigns from all offices, directorships, trusteeships, committee
memberships and fiduciary capacities held with, or on behalf of, Employer or any
benefit plans of Employer. These resignations will become irrevocable as set
forth in Section 3 below.
2.    Consideration. The parties acknowledge that this Agreement and General
Release is being executed in accordance with Sections 2 and 3 of the Retention
Agreement.
3.    Revocation. Employee may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day Employee executes this
Agreement and General Release. Any revocation within this period must be
submitted, in writing, to Employer and state, “I hereby revoke my acceptance of
our Agreement and General Release.” The revocation must be personally delivered
to Employer's board of directors, or mailed to Employer at its principal office,
Attention Chief Financial Officer, and postmarked within seven (7) calendar days
of execution of this Agreement and General Release. The Employee understands
that this Agreement and General Release may not be revoked after the seven (7)
day revocation period has passed. This Agreement and General Release shall not
become effective or enforceable until the revocation period has expired. If the
last day of the revocation period is a Saturday, Sunday, or legal holiday in
California, then the revocation period shall not expire until the next following
day which is not a Saturday, Sunday, or legal holiday.
4.    General Release of Claims. Subject to the full satisfaction by Employer of
its obligations under the Retention Agreement, Employee knowingly and
voluntarily releases and forever discharges Employer from any and all claims,
causes of action, demands, fees and liabilities of any kind whatsoever, whether
known and unknown, that Employee has, has ever had or may have as of the date of
execution of this Agreement and General Release, including, but not limited to,
any alleged violation of:
•
Title VII of the Civil Rights Act of 1964, as amended;

•
The Civil Rights Act of 1991;


-15-

--------------------------------------------------------------------------------




•
Sections 1981 through 1988 of Title 42 of , the United States Code, as amended;

•
The Employee Retirement Income Security Act of 1974, as amended;

•
The Immigration Reform and Control Act, as amended;

•
The Americans with Disabilities Act of 1990, as amended;

•
The Age Discrimination in Employment Act of 1967, as amended;

•
The Older Workers Benefit Protection Act of 1990;

•
The Worker Adjustment and Retraining Notification Act, as amended;

•
The Occupational Safety and Health Act, as amended;

•
The Family and Medical Leave Act of 1993;

•
The California Fair Employment and Housing Act;

•
The California Family Rights Act;

•
The Equal Pay Act of 1963;

•
Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

•
The provisions of the California Labor Code and any other federal, state or
local laws and regulations relating to employment, conditions of employment
(including wage and hour laws) and/or employment discrimination, or any other
applicable law;

•
Any public policy, contract, tort, or common law; and

•
Any allegation for costs, fees, or other expenses including attorneys' fees
incurred in these matters.

Employee acknowledges that he or she has read section 1542 of the Civil Code of
the State of California, which states in full:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAWS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE 'MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
Employee waives any rights that he has or may have under section 1542 (or any
similar provision of the laws of any other jurisdiction) to the full extent that
he may lawfully waive such rights pertaining to this general release of claims,
and affirms that he is releasing all known and unknown claims that he has or may
have against the parties listed above.

-16-

--------------------------------------------------------------------------------




Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee's express rights
under any employee benefit plan, policy or arrangement maintained by Employer or
under COBRA and all other payments and benefits to which Employee may be
entitled under the terms of any applicable compensation arrangement or benefit,
equity or perquisite plan or program or grant, including but not limited to any
applicable insurance benefits; (ii) Employee's rights under the provisions of
the Retention Agreement which are intended to survive termination of employment;
(iii) Employee's rights as a stockholder of the Company, or (iv) any rights or
claims that cannot be released by Employee due to compulsory regulations or
laws.
5.    No Claims Permitted. Employee waives Employee's right to file any charge
or complaint against Employer arising out of Employee's employment with or
separation from Employer before any federal, 'state or local court or any state
or local administrative agency, except where such waivers are prohibited by law.
6.    Affirmations. Employee mums Employee has not filed, has not caused to be
filed, and is not presently a party to, any claim, complaint, or action against
Employer in any forum. Employee further affirms that the Employee has been paid
and/or has received all compensation, wages, bonuses, commissions, and/or
benefits to which Employee may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits accrued prior to the date hereof are due to
Employee, except as provided in Sections 2 and 3 of the Retention Agreement.
Employee also affirms Employee has no known workplace injuries.
7.    Cooperation. Employee agrees to reasonably cooperate with Employer and its
counsel in connection with any investigation, administrative proceeding or
litigation relating to any matter that occurred during Employee's employment in
which Employee was involved or of which Employee has knowledge and Employer will
reimburse the Employee for any reasonable out-of-pocket travel, delivery OT
similar expenses incurred and lost wages (or will provide reasonable
compensation if Employee is not then employed) in providing such service to
Employer.
8.    Confidentiality and Return of Property. Employee agrees not to use, remove
from Employer premises, make unauthorized copies of or disclose any confidential
or proprietary information of Employer, including but not limited to, their
trade secrets, copyrighted information, customer lists, any information
encompassed in any research and development, reports, work in progress,
drawings, software, computer files or models, designs, plans, proposals,
marketing and sales programs, financial projections, and all concepts or ideas,
materials or information related to the business or sales of Employer that have
not previously been released to the public by an authorized representative of
Employer. Employee further agrees to comply with the continuing obligations set
forth in the proprietary information and inventions assignment agreement signed
by Employee (the “PIIA”). Employee represents and warrants that Employee has
returned to Employer all property of Employer, including all confidential and
proprietary information, as described herein and the PIIA, and all materials and
documents containing trade secrets and copyrighted materials, including all
copies and excerpts of the same.
9.    Governing Law and Interpretation. This Agreement and General Release shall
be governed and conformed in accordance with the laws of the State of California
without regard to its conflict of laws provisions. In the event Employee or
Employer breaches any provision of this

-17-

--------------------------------------------------------------------------------




Agreement and General Release, Employee and Employer affirm either may institute
an action to specifically enforce any term or terms of this Agreement and
General Release. Should any provision of this Agreement and General Release be
declared illegal or unenforceable by any court of competent jurisdiction and
should the provision be incapable of being modified to be enforceable, such
provision shall immediately become null and void, leaving the remainder of this
Agreement and General Release in full force and effect. Nothing herein, however,
shall operate to void or nullify any general release language contained in the
Agreement and General Release.
10.    No Admission of Wrongdoing. Employee agrees that neither this Agreement
and General Release nor the furnishing of the consideration for this Release
shall be deemed or construed at any time for any purpose as an admission by
Employer of any liability or unlawful conduct of any kind.
11.    Amendment. This Agreement and General Release may not be modified,
altered or changed except upon express written consent of both parties wherein
specific reference is made to this Agreement and General Release.
12.    Entire Agreement. This Agreement and General Release sets forth the
entire agreement between the parties hereto and fully supersedes any prior
agreements or understandings between the parties; provided, that notwithstanding
anything in this Agreement and General Release, the provisions in the Retention
Agreement and the PIIA which are intended to survive termination of Employee's
employment shall survive and continue in full force and effect. Employee
acknowledges Employee has not relied on any representations, promises, or
agreements of any kind made to Employee in connection with Employee's decision
to accept this Agreement and General Release.
EMPLOYEE HAS BEEN ADVISED THAT EMPLOYEE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE. EMPLOYEE REPRESENTS THAT IF HE EXECUTES THIS RELEASE BEFORE 21 DAYS
HAVE ELAPSED, HE DOES SO VOLUNTARILY AND THAT HE VOLUNTARILY WAIVES ANY
REMAINING CONSIDERATION PERIOD.
EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

-18-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:
 
 
EMPLOYEE
 
 
 
Dated
 
Samuel Altman
 
 
 
 
 
 
GREEN DOT CORPORATION
 
 
 
 
 
 
By:
 
Dated
 
Name:
 
 
 
Title:
 


-19-

--------------------------------------------------------------------------------






EXHIBIT B
AMENDMENT TO RETENTION AGREEMENT
This Amendment to the Retention Agreement (“Amendment”) is made by and between
Green Dot Corporation (the “Acquiror”) and Samuel Altman (the “Employee”), and
amends the Retention Agreement dated March 8, 2012 between those same parties
(the “Retention Agreement”) by extending the promises and mutual agreements of
each and every provision set forth in Section 6 of the Retention Agreement. This
Amendment so extends the above referenced Section 6 of the Retention Agreement
from the date on which the Retention Agreement was executed by the Employee
through the Closing Date and the execution of this Amendment. Capitalized terms
used but not otherwise defined herein shall have the meanings set forth in the
Retention Agreement.
This Amendment is intended to satisfy the Older Workers' Benefit Protection Act,
29 U.S.C. Section 626(f). Accordingly, by signing this Amendment where indicated
below, the Employee acknowledges that (a) he has read and understands the terms
of this Amendment, (b) he has been advised to consult an attorney at his own
expense, if desired, and (c) he has considered such legal counsel as he deems
necessary, such that he is signing this Amendment freely, knowingly and
voluntarily. The Employee specifically acknowledges that consistent with the
provisions of the Age Discrimination in Employment Act (“ADEA”) which prohibits
discrimination on the basis of age, Acquiror is providing him with twenty-one
(21) days in which to consider whether or not to sign this Amendment. The
Employee further acknowledges that he has consulted with counsel of his choice
and has knowingly and voluntarily and on the advice of counsel, agreed to waive
the twenty-one (21) day period to consider this Amendment. The Employee
understands and agrees that he will not sign this Amendment prior to the Closing
Date and must deliver the signed Amendment to Acquiror on the Closing Date in
order to be eligible for the Retention Bonus and the Performance Bonus as
described and defined in the Retention Agreement. This Amendment shall not
become effective or enforceable until the eighth day after the Amendment is
signed. In other words, the Employee may revoke his acceptance of this Amendment
within seven days after he signs it. The Employee's revocation must be in
writing and received by Acquiror, on or before the seventh day after it is
signed, to be effective. If the Employee does not revoke his acceptance on or
before that date, this Amendment shall become binding and enforceable on the
eighth day after it is signed (the “Amendment Effective Date”). If the Employee
revokes his acceptance of this Amendment, he understands and agrees that he will
not be entitled to the Retention Bonus or the Performance Bonus as described and
defined in the Retention Agreement. In other words, Acquiror shall not be under
an obligation to provide the Employee with the Retention Bonus or the
Performance Bonus as described and defined in the Retention Agreement until the
Amendment Effective Date.
Whether or not this Amendment is signed, all other provisions of the Retention
Agreement that became effective on the effective date of the Retention Agreement
shall remain in full force and effect.
[Signature Page Follows]



-20-

--------------------------------------------------------------------------------




 
 
EMPLOYEE
 
 
/s/ Samuel Altman
Dated
 
Samuel Altman
 
 
 
 
 
 
GREEN DOT CORPORATION
 
 
 
 
 
 
By:
/s/ Steven W. Streit
Dated
 
Name:
Steven W. Streit
 
 
Title:
CEO




-21-